MEMORANDUM *
Lopez appeals from the district court’s judgment, entered pursuant to Rule 50 motions, disposing of all of his claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm for the reasons stated by the district court.
Lopez has failed to establish a violation of his constitutional rights. In his eleven-day termination hearing, he was represented by counsel, testified at length, presented twenty witnesses, and cross-examined adverse witnesses. The hearing did not violate due process. See Codd v. Velger, 429 U.S. 624, 627, 97 S.Ct. 882, 51 L.Ed.2d 92 (1977) (per curiam); Mathews v. Eldridge, 424 U.S. 319, 333-35, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). His allegations of bias and error in the proceedings do not rise to the level of a due process violation. See Hortonville Joint Sch. Dist. No. 1 v. Hortonville Educ. Ass’n, 426 U.S. 482, 491-93, 496-97, 96 S.Ct. 2308, 49 L.Ed.2d 1 (1976); Withrow v. Larkin, 421 U.S. 35, 55, 95 S.Ct. 1456, 43 L.Ed.2d 712 (1975).
Additionally, Lopez’s state law claim of intentional interference with contract was properly dismissed. See Wallace v. Casa Grande Union High Sch. Dist. No. 82 Bd. of Governors, 184 Ariz. 419, 909 P.2d 486, 494-95 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.